 1
 2
 3
 4
 5
 6
 7
                          UNITED STATES DISTRICT COURT
 8
                        CENTRAL DISTRICT OF CALIFORNIA
 9
10   ELIZABETH VELASQUEZ                      )   Case No.: 2:18-cv-06675-VEB
     GONZALEZ,                                )
11                                            )   ORDER AWARDING EQUAL
                  Plaintiff,                  )   ACCESS TO JUSTICE ACT
12                                            )   ATTORNEY FEES AND EXPENSES
           vs.                                )   PURSUANT TO 28 U.S.C. § 2412(d)
13                                            )   AND COSTS PURSUANT TO 28
     ANDREW SAUL,                             )   U.S.C. § 1920
14   Commissioner of Social Security,         )
                                              )
15                Defendant                   )
                                              )
16
17         Based upon the parties’ Stipulation for the Award and Payment of Equal
18   Access to Justice Act Fees, Costs, and Expenses:
19         IT IS ORDERED that fees and expenses in the amount of $3,800.00 as
20   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
21   awarded subject to the terms of the Stipulation.
22
23   DATE:       December 9, 2019           /s/Victor E. Bianchini
                                            VICTOR E. BIANCHINI
24                                          UNITED STATES MAGISTRATE JUDGE
25
26
